Citation Nr: 0512495	
Decision Date: 05/06/05    Archive Date: 05/18/05

DOCKET NO.  97-02 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for deep vein 
thrombosis of the bilateral lower extremities.

2.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral hearing loss.

3.  Entitlement to an increased rating for post-traumatic 
stress disorder, evaluated as 50 percent disabling prior to 
May 5, 1999, and 70 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from February 1970 to November 
1971, including in Vietnam, and from October 1981 to August 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1995 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, that granted the veteran's claim of 
entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD), evaluating it as 
50 percent disabling effective May 10, 1995 (the date of VA 
treatment records showing increased symptoms) and on appeal 
of an April 1999 rating decision in which the RO determined 
that, as new and material evidence had not been received, the 
veteran's previously denied claim of entitlement to service 
connection for bilateral hearing loss would not be reopened 
and also denied the veteran's claim of entitlement to service 
connection for deep vein thrombosis of the bilateral lower 
extremities.  The veteran has perfected a timely appeal and 
also testified at an RO hearing in July 1997.

In a March 2001 rating decision, the RO increased the 
evaluation assigned to the veteran's service-connected PTSD 
to 70 percent disabling effective May 5, 1999.  The RO also 
granted entitlement to a total disability rating based on 
individual unemployability (TDIU).  

In a January 2004 rating decision, the RO essentially 
reopened and granted the veteran's claim of entitlement to 
service connection for bilateral hearing loss, evaluating it 
as 10 percent disabling effective April 16, 1997 (the date of 
the veteran's original service connection claim).  

The veteran notified VA in April 2004 that he was withdrawing 
his request for a Board hearing.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.704 (2004).

In February 2005, the veteran's service representative 
notified VA that the veteran had moved to the jurisdiction of 
the RO in Winston-Salem, North Carolina.  

Because claimants are presumed to be seeking the maximum 
benefit allowed by law and regulation, and because the 
veteran is receiving less than the maximum evaluation 
available for his service-connected PTSD, the Board has 
concluded that the issues of entitlement to a disability 
rating in excess of 50 percent on PTSD prior to May 5, 1999, 
and entitlement to a disability rating in excess of 70 
percent on PTSD from May 5, 1999, remain in controversy.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

Since the veteran has disagreed with the initial disability 
rating of 10 percent assigned to his service-connected 
bilateral hearing loss, the Board has characterized the issue 
as involving the propriety of the initial evaluation assigned 
following the grant of service connection.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's service personnel records clearly show that he 
engaged in combat with the enemy during active service in 
Vietnam.  He has consistently reported that his deep vein 
thrombosis of the bilateral lower extremities began in such 
service.  A review of the veteran's post-service treatment 
records shows current treatment for deep vein thrombosis of 
the bilateral lower extremities.  Given the foregoing, the 
Board finds that, the veteran should be scheduled for VA 
examination in order to determine the etiology of his deep 
vein thrombosis of the bilateral lower extremities.  
38 U.S.C.A. §§ 1154, 5103A(d) (West 2002).  

The veteran disagreed with the 10 percent evaluation assigned 
to his service-connected bilateral hearing loss in April 
2004.  The RO has not had the opportunity to issue a 
statement of the case in response to the veteran's notice of 
disagreement.  This issue must be remanded for the issuance 
of such a statement of the case.  38 U.S.C.A. § 7105 (West 
2002); see Manlincon v. West, 12 Vet. App. 238 (1999).

The veteran's most recent VA mental disorders examination 
occurred in January 2001.  The veteran and his service 
representative contend that his service-connected PTSD has 
worsened since this examination.  The veteran is entitled to 
a new VA examination where there is evidence that the 
condition has worsened since the last examination.  Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. 
App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, this case is REMANDED for the following actions:

1.  Provide the veteran and his 
representative with a statement of the 
case on the issue of entitlement to an 
initial evaluation in excess of 10 
percent for bilateral hearing loss.  Only 
if he submits a timely substantive appeal 
will the Board further consider this 
issue.

2.  Afford the veteran a circulatory 
examination to determine the etiology of 
his deep vein thrombosis of the bilateral 
lower extremities.  The claims folders 
must be sent to the examiner for review.

The examiner(s) should provide opinions 
as to whether it is at least as likely as 
not (50 percent probability or more) that 
any current deep vein thrombosis of the 
bilateral lower extremities had its onset 
in service or is otherwise the result of 
a disease or injury in service.  All 
examination findings, along with a 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  Afford the veteran a psychiatric 
examination to determine the current 
severity of his service-connected PTSD.  
The claims folders must be sent to the 
examiner for review.  

The examiner should provide opinions as 
to the current nature and extent of the 
service-connected PTSD.  The examiner 
should discuss whether the service-
connected PTSD causes total occupational 
and social impairment.  A rationale for 
all opinions expressed should be set 
forth in the examination report.

4.  Then, re-adjudicate the claims on 
appeal.  If any determination remains 
adverse to the veteran, issue a 
supplemental statement of the case before 
the claims folders are returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


